DECISION ON APPEAL
An appeal has been filed from the decree of the High Court in the case of Fuimaono, et al. v. Leasiolagi, et al., awarding the title of the lands in dispute to the plaintiffs.
Although no grounds for appeal were stated, other than “matou le malie” the proceedings and voluminous testimony in this case have been given the fullest measure of consideration, and the President of the High Court has *635endeavored to view the case from all angles, and to determine whether the evidence produced justified the findings of fact and law by the trial court.
Defendants’ claim is based primarily upon shadowy and uncertain tradition, supported by evidence as to efforts of Leasiolagi to secure possession of the land during the present generation. These efforts were evidently abandoned before the year 1900, and at the time of the establishment of this Government, Fuimaono and his family were peaceably occupying the land. In view of his continuous resistance of the claims of Leasiolagi, it is futile to ask the Court to believe that he was merely a tenant at the pleasure of Leasiolagi. It must be presumed, instead, that Fuimaono’s resistance was successful.
Plaintiffs’ claim, on the other hand, begins with the usual traditional title, but is strengthened beyond all possibility of doubt by their continued possession and cultivation up to and beyond the time of the establishment of this Government, and their persistent and warlike defiance of the traditional claims of defendants.
No impartial tribunal would render a different decision. The case has been properly tried and both sides have been granted every reasonable indulgence.
The appeal is denied and the decree AFFIRMED.